Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Fischer on 10/25/21.
The application has been amended as follows: 
37. (Currently Amended) A compute system, comprising an Internet of things (IoT) device, comprising a common services interface (CSI) to create a self-managing network of devices with other nodes comprising the CSI, wherein the IoT device comprises:
a processor;
a workload manager to receive a service template, decompose the service template, and. determine requirements for the workload, (Quality of Service) QoS and (service level agreement) SLA:
a service manager to obtain status information from a plurality of infrastructure devices; and
an orchestration manager to correlate the requirements from the workload manager and the status information from the service manager, and assign a service to an infrastructure device.

63. (Currently Amended) A compute system, comprising an Internet of things (IoT) device, comprising a processor, and a common services interface (CSI) to create a self-managing network of devices with other nodes comprising the CSI, wherein the loT device comprises a distributed service interface (DSI) to obtain micro-services from a distributed 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicants’ 7/29/21 amended claims have overcome Quinn-Gonzales obvious rejection (see remarks, page 5).
Accordingly, no legally permissible combination of references teaches or suggests all specifically ordered and enumerated features of the independent claims.

Claims 37-45, 47-51 and 63-66 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457